DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment to the application filed February 8, 2022 and Terminal Disclaimer filed February 16, 2022. 
Claim 1-20 are pending and allowed herein. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of the independent claims of February 8, 2022 and the terminal disclaimer of February 16, 2022 put the case in condition for allowance. The closest prior art of record, including the cited “Goetz” reference teaches various limitations of the previously pending claims as set forth in the prior office action, but fail to teach the limitations of the independent claims as presently amended herein. Moreover, additional search and consideration fails to reveal further prior art which teaches or suggests the claims as amended herein nor cures the deficiencies of the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB


/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191